DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-6, 8-10, 13, 15, 20 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the antenna including a plurality of receiving antennas and a plurality of transmitting antennas that are disposed only within a footprint of the semiconductor th to 14th lines of the claim.  It is unclear whether “that” refers to “a plurality of transmitting antennas”, “a plurality of receiving antennas and a plurality of transmitting antennas”, or “the antenna”.  It is recommended to replace “that” with the elements which “that” refers to.  To expedite the examination, “that” is interpreted as “a plurality of transmitting antennas”
Claims 3, 5-6, 8-10, 13, 15, 20 and 25-26 are rejected because they depend on the rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 5, 6, 8-10, 13, 15, 20 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2012/0062439), and further in view of Trotta et al. (US 2016/0178730).
Regarding claim 1, Liao et al. teach a semiconductor device (semiconductor package; Fig. 14; [0063]) comprising: a semiconductor chip (112a; Fig. 14, [0063]); an encapsulant material (120; Fig. 14, [0063]) laterally surrounding the semiconductor chip (112a); a redistribution layer (111, substrate with electrical connection paths 110 inside; Figs. 1, 14 and 21H, [0045, 0089]) on a first side of the semiconductor chip (the bottom side of 112a), the redistribution layer (111) electrically coupled to the semiconductor chip (112a; Fig. 14; [0063]); a dielectric layer (140; Fig. 14, [0063]); a conductive layer (331; Fig. 14, [0063]) between the dielectric layer (140) and the semiconductor chip (112a), wherein a bottom surface of the conductive layer (the bottom surface of 331) directly contacts a top surface of the encapsulant material (the top surface of 120), wherein a bottom surface of the dielectric layer (the bottom surface of 140) contacts a top surface of the conductive layer (the top surface of 331); and an antenna (150; Fig 14, [0063]) on the dielectric layer (140), wherein the dielectric layer (140) is between the antenna (150) and the semiconductor chip (112a; see Fig. 14).
Liao et al. do not teach in Fig. 14, a bottom surface of the conductive layer directly contacts a second side of the semiconductor chip, wherein only the conductive layer is between the second side of the semiconductor chip and the bottom surface of the dielectric layer, the antenna including a plurality of receiving antennas and a plurality of transmitting antennas that 
In the Fig. 17 of the same reference, Liao et al. teach a bottom surface of the conductive layer (the bottom surface of 631; Fig. 17, [0072]) directly contacts a second side of the semiconductor chip (the top side of 610/620; Fig. 17, [0072]), wherein only the conductive layer (631) is between the second side of the semiconductor chip (the top side of 610/620) and the bottom surface of the dielectric layer (the bottom surface of a top portion of 120 directly contacting the top surface of 631).
Liao et al. teach all the claimed elements except that Liao et al. are using a conductive layer separated from the semiconductor chip for the shielding element ([0064]) rather than a conductive layer directly contacting the semiconductor chip as claimed.
In the Fig. 17 of the same reference, Liao et al. teach a conductive layer directly contacting the semiconductor chip for the shielding element ([0072]).  
One of ordinary skill in the art would have recognized that a conductive layer separated from the semiconductor chip and a conductive layer directly contacting the semiconductor chip are known equivalents for providing the shielding element within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a conductive layer separated from the semiconductor chip) for another known equivalent element (a conductive layer directly contacting the semiconductor chip) resulting in the predictable result of providing the shielding element (KSR rationales B). 
In the same field of endeavor of antennas, Trotta et al. teach the antenna including a plurality of receiving antennas and a plurality of transmitting antennas ([0026]).

Liao et al. and Trotta et al. discloses the claimed invention except for the limitation of “that are disposed only within a footprint of the semiconductor chip and not outside the footprint of the semiconductor chip” with “that” in the limitation interpreted as “a plurality of transmitting antennas”.  It would have been an obvious matter of design choice to have a plurality of transmitting antennas disposed only within a footprint of the semiconductor chip and not outside the footprint of the semiconductor chip, since applicant has not disclosed that disposing a plurality of transmitting antennas only within a footprint of the semiconductor chip and not outside the footprint of the semiconductor chip solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well having a plurality of transmitting antennas disposed partially outside the footprint of the semiconductor chip.
Regarding claim 3, Liao et al. teach the semiconductor device of claim 1, further comprising: a plurality of solder balls (114; Fig. 14, [0045]) electrically coupled to the redistribution layer (111; see Fig. 14).
Regarding claim 5
Regarding claim 6, Liao et al. teach the semiconductor device of claim 1, wherein the antenna (150) is electrically coupled to the semiconductor chip (112a; [0009]).
Regarding claim 8, Liao et al. teach the semiconductor device of claim 1, wherein the antenna (150) comprises a dipole antenna, a folded dipole antenna, a ring antenna, a rectangular loop antenna, a patch antenna, or a coplanar patch antenna (a patch antenna; [0039]).
Regarding claim 9, Liao et al. teach the semiconductor device of claim 1, wherein the redistribution layer (111) is on the first side of the semiconductor chip (the bottom side of 112a) and the encapsulant material (the bottom side of 120), and wherein the dielectric layer (140) is on the second side of the semiconductor chip (the top side of 112a) opposite to the first side (the bottom side of 112a).
Regarding claim 10, Liao et al. teach the semiconductor device of claim 9, wherein the semiconductor chip (112a) is electrically coupled to the antenna (150; [0009]) through the redistribution layer (111), a first via (a portion of 160 inside 120; Fig. 14, [0063]) through the encapsulant material (120), and a second via (a portion of 160 inside 140; Fig. 14, [0063]) through the dielectric layer (140; implied in Fig. 14, the electrical path 112a-111-112b-160-150 is the only possible electrical path connecting 112a and 150 shown in Fig. 14).
Regarding claim 13, Liao et al. teach the semiconductor device of claim 1, wherein the conductive layer (331) is electrically coupled to the redistribution layer (111) through a via (532; Fig. 14, [0062]) through an encapsulant material (120).
Regarding claim 15, Liao et al. teach the semiconductor device of claim 1, wherein the semiconductor chip (112a) is electrically coupled to the antenna (150; [0009]) through the redistribution layer (111) and a via connection (a portion of 160 inside 140; Fig. 14, [0063]) 
Regarding claim 20, Liao et al. teach the semiconductor device of claim 1, wherein the antenna (150) comprises a dipole antenna, a folded dipole antenna, a ring antenna, a rectangular loop antenna, a patch antenna, or a coplanar patch antenna (a patch antenna; [0039]).
Regarding claim 25, Liao et al. teach the antenna (150).
Liao et al. do not teach further including a ground line disposed on the dielectric layer which separates the transmitting antennas from the receiving antennas.
In the same field of endeavor of antennas, Trotta et al. teach further including a ground line (ground wall; [0026]) which separates the transmitting antennas from the receiving antennas ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Liao et al. and Trotta et al. and include the ground line as taught by Trotta et al., because the ground line can provide isolation between antennas as taught by Trotta et al. ([0026]). 
The combination of Liao et al. and Trotta et al. teach a ground line disposed on the dielectric layer, because Liao et al. teach the antenna (150) disposed on the dielectric layer (140, Fig. 14; [0063]) and Trotta et al. teach the ground line has to be placed between the multiple antennas ([0026]).
Regarding claim 26, Liao et al. teach the antenna (150).
Liao et al. do not teach wherein the ground line separates each transmitting antenna from one another.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Liao et al. and Trotta et al. and include the ground line as taught by Trotta et al., because the ground line can provide isolation between antennas as taught by Trotta et al. ([0026]). 

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lobianco et al. (US 2014/0307394) teaches a semiconductor package having a RF chip and a conductive layer for RF shielding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/27/2021